Case 1:21-cr-00179-RCL Document 25 Filed 04/27/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

Case No. 21-cr-179 (RCL)

RACHEL MARIE POWELL,

Defendant.

 

 

ORDER

On April 16, 2021, the Court ordered defendant Rachel Marie Powell to show cause why
the Court should not revoke her pre-trial release, detain her pending trial, or hold her in contempt
for wearing a mesh mask in violation of her condition of pre-trial release that she wear a mask
whenever she leaves her house. ECF No. 20 at 2. The Court also directed defense counsel to
explain in the show-cause filing his alleged instruction to defendant to dispose of the mask. Id.
Defendant timely responded to the Court’s Order. ECF No. 24.

In her show-cause filing, defendant says that she did not wear the mesh mask to mock the
Court. Jd. at 5. She acknowledges that wearing it was a poor decision and apologizes for her
behavior. /d. In support of these representations, defendant submits letters from members of her
church congregation attesting that defendant is typically seen wearing an opaque face covering
over her nose and mouth. See id. at 6. Furthermore, defense counsel explains in the show-cause
filing that he never instructed defendant to dispose of the mask. Jd. at 7. Counsel represents that
he advised defendant to never wear the mesh mask, or any mask like it, ever again. Jd.

The Court is satisfied with defendant’s show-cause filing. At this time, it has no reason to

believe that her apology is not genuine and that she will not continue to comply with her conditions
Case 1:21-cr-00179-RCL Document 25 Filed 04/27/21 Page 2 of 2

of pre-trial release. Nor does the Court believe that defense counsel engaged in any misconduct.
Accordingly, the Court’s Order to show cause, ECF No. 20, is hereby DISCHARGED. No action
with respect to defendant’s pre-trial release will be taken at this time.

It is SO ORDERED.

Date: April ~Z 2021 “Ky, Ce Tenlete
Hon’ Royce C. Lamberth
United States District Judge
